Case 5:19-cv-01486 Document 1-8 Filed 12/23/19 Page 1 of 2




            EXHIBIT 7
                                    Case 5:19-cv-01486 Document 1-8 Filed 12/23/19 Page 2 of 2
  JS 44 (Rev. 12/07)                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                        Ò»©Î»¦ ÔÔÝ ¼¾¿ Í¸»´´°±·²¬ Ó±®¬¹¿¹» Í»®ª·½·²¹
 Ö»--» Ô·-»®·± ¿²¼ Û³³¿ Ô·-»®·±

   (b) County of Residence of First Listed Plaintiff           Þ»¨¿®                                   County of Residence of First Listed Defendant
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                      LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
Î¿³±² Íò Î±¼®·¹«»¦ Ö®òô Î±¼®·¹«»¦ ú Ù¿®¦¿ô ÐòÔòÔòÝòô îìé Éò Ñ´³±-                                     ß²¼®»© Ì¸±³¿-ô Ýò Ý¸¿®´»- Ì±©²-»²¼ô ¿²¼ Ó±²·½¿ Í«³³»®-ô
Ü®òô Í«·¬» îððô Í¿² ß²¬±²·±ô ÌÈ éèîðéò Ìæ îïðòèîïòðîìèò                                               ßµ»®³¿² ÔÔÐô îððï Î±-- ßª»òô Í«·¬» íêððô Ü¿´´¿-ô ÌÈ
Úæ îïðòëìçòîëëê                                                                                       Ìæ îïìòéîðòìíððòÚæ îïìòçèïòçííç
II. BASIS OF JURISDICTION                       (Place an “X” in One Box Only)              III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government                3 Federal Question                                                                     PTF         DEF                                          PTF      DEF
         Plaintiff                        (U.S. Government Not a Party)                        Citizen of This State           1            1     Incorporated or Principal Place          4      4
                                                                                                                                                  of Business In This State

  2    U.S. Government                4 Diversity                                              Citizen of Another State            2         2    Incorporated and Principal Place         5       5
         Defendant                                                                                                                                   of Business In Another State
                                            (Indicate Citizenship of Parties in Item III)
                                                                                               Citizen or Subject of a             3         3    Foreign Nation                           6       6
                                                                                                 Foreign Country
IV. NATURE OF SUIT                 (Place an “X” in One Box Only)
         CONTRACT                                         TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                       OTHER STATUTES
  110 Insurance                    PERSONAL INJURY                  PERSONAL INJURY               610 Agriculture                      422 Appeal 28 USC 158             400 State Reapportionment
  120 Marine                        310 Airplane                     362 Personal Injury -        620 Other Food & Drug                423 Withdrawal                    410 Antitrust
  130 Miller Act                    315 Airplane Product                 Med. Malpractice         625 Drug Related Seizure                 28 USC 157                    430 Banks and Banking
  140 Negotiable Instrument             Liability                   365 Personal Injury -             of Property 21 USC 881                                             450 Commerce
  150 Recovery of Overpayment       320 Assault, Libel &                 Product Liability        630 Liquor Laws                      PROPERTY RIGHTS                   460 Deportation
     & Enforcement of Judgment          Slander                     368 Asbestos Personal         640 R.R. & Truck                     820 Copyrights                    470 Racketeer Influenced and
  151 Medicare Act                  330 Federal Employers’               Injury Product           650 Airline Regs.                    830 Patent                            Corrupt Organizations
  152 Recovery of Defaulted             Liability                        Liability                660 Occupational                     840 Trademark                     480 Consumer Credit
      Student Loans                 340 Marine                    PERSONAL PROPERTY                   Safety/Health                                                      490 Cable/Sat TV
      (Excl. Veterans)              345 Marine Product              370 Other Fraud               690 Other                                                              810 Selective Service
  153 Recovery of Overpayment           Liability                   371 Truth in Lending                    LABOR                      SOCIAL SECURITY                   850 Securities/Commodities/
      of Veteran’s Benefits         350 Motor Vehicle               380 Other Personal            710 Fair Labor Standards             861 HIA (1395ff)                      Exchange
  160 Stockholders’ Suits           355 Motor Vehicle                   Property Damage               Act                              862 Black Lung (923)              875 Customer Challenge
  190 Other Contract                    Product Liability           385 Property Damage           720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                12 USC 3410
  195 Contract Product Liability    360 Other Personal                  Product Liability         730 Labor/Mgmt.Reporting             864 SSID Title XVI                890 Other Statutory Actions
  196 Franchise                         Injury                                                       & Disclosure Act                  865 RSI (405(g))                  891 Agricultural Acts
     REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS              740 Railway Labor Act                FEDERAL TAX SUITS                 892 Economic Stabilization Act
  210 Land Condemnation             441 Voting                      510 Motions to Vacate         790 Other Labor Litigation           870 Taxes (U.S. Plaintiff         893 Environmental Matters
  220 Foreclosure                   442 Employment                      Sentence                  791 Empl. Ret. Inc.                      or Defendant)                 894 Energy Allocation Act
  230 Rent Lease & Ejectment        443 Housing/                    Habeas Corpus:                    Security Act                     871 IRS—Third Party               895 Freedom of Information
  240 Torts to Land                    Accommodations               530 General                                                            26 USC 7609                       Act
  245 Tort Product Liability        444 Welfare                     535 Death Penalty                 IMMIGRATION                                                        900Appeal of Fee Determination
  290 All Other Real Property       445 Amer. w/Disabilities -      540 Mandamus & Other          462 Naturalization Application                                             Under Equal Access
                                       Employment                   550 Civil Rights              463 Habeas Corpus -                                                        to Justice
                                    446 Amer. w/Disabilities -      555 Prison Condition             Alien Detainee                                                      950 Constitutionality of
                                       Other                                                      465 Other Immigration                                                      State Statutes
                                    440 Other Civil Rights                                           Actions




V. ORIGIN                (Place an “X” in One Box Only)                                                                                                                              Appeal to District
  1 Original              2 Removed from                   3 Remanded from                   4 Reinstated or             5 Transferred  from
                                                                                                                           another district          6 Multidistrict           7 Judge from
                                                                                                                                                                                 Magistrate
       Proceeding            State Court                     Appellate Court              Reopened                                         Litigation
                                                                                                                (specify)                                                            Judgment
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       îè ËÍÝ ïííî ¿²¼ ïììï
VI. CAUSE OF ACTION Brief description of cause:
                                       ©®±²¹º«´ º±®»½´±-«®»
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER F.R.C.P. 23                                                                                    JURY DEMAND:           Yes     ì No
VIII. RELATED CASE(S)
                                         (See instructions):
      IF ANY                                                     JUDGE                                                                 DOCKET NUMBER

DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
 ïîñîíñîðïç                                                        ñ-ñ ß²¼®»© Ì¸±³¿-
FOR OFFICE USE ONLY

 RECEIPT #                    AMOUNT                                    APPLYING IFP                                     JUDGE                           MAG. JUDGE
